Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-60 are presented for examination.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, Jr et al., US Patent Application Publication 2013/0145135 (hereinafter Bell) in view of Grocutt et al., US Patent Application Publication 2019/0166158 (hereinafter Grocutt).
	Regarding claim 1, Bell teaches:

Bell fails to explicitly teach an instruction decode buffer configured to store instructions fetched from memory while they are decoded for execution. Further, while Bell teaches storing prediction data which necessarily reflects history, Bell fails to explicitly wherein each of the entries of the control predictor are configured to store prediction data that reflects history of results of execution of corresponding control flow instructions.

	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell and Grocutt to include an instruction decode buffer configured to store instructions fetched from memory while they are decoded for execution, and wherein each of the entries of the control predictor are configured to store prediction data that reflects history of results of execution of corresponding control flow instructions. This would have provided the ability to track the rate of decoded instructions to detect and prevent an attack to improve the security of the system such as discussed by Grocutt (see e.g. para. [0059]). This would have also provided a well-known way of predicting branch outcomes based on past execution history to improve accuracy and performance.
	Regarding claim 2, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1, in which the integrated circuit is configured to: responsive to validation of a prediction for the control flow instruction by the control flow predictor, update the process identifier and the privilege level of the one of the entries that is associated with a control flow instruction to, respectively, the currently executing process identifier and the currently executing privilege level (see e.g. Bell para. [0025], Grocutt para. [0112], update based on the actual outcome of the branch).

The integrated circuit of claim 1, in which the constraint disables use of the one of the entries that is associated with the control flow instruction, preventing control flow prediction for the control flow instruction (see e.g. Bell para. [0025], branch prediction is prevented for a specific thread based on utilization limits).
Regarding claim 4, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 3, in which the one of the entries that is associated with the control flow instruction is discarded (see e.g. Bell para. [0020-5], entries must be eventually discarded/overwritten in order to be used for new data).
Regarding claim 5, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1, in which the constraint disables use of the one of the entries that is associated with the control flow instruction, and causes speculative execution to proceed based on a prediction for the control flow instruction, wherein the prediction is independent of data stored in the control flow predictor (see e.g. Bell para. [0020-5], predictions can be allowed for other threads).
Regarding claim 6, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1, in which the constraint prevents changes in a microarchitectural state of the integrated circuit caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction (see e.g. Bell para. [0025]).
Regarding claim 7, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1, in which the constraint prevents update of a cache caused by speculative execution based on a control flow prediction for the control 
Regarding claim 10, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1, in which the constraint prevents update of a translation look-aside buffer caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction (see e.g. Grocutt para. [0066], any speculative updating is prevented including a TLB).
Regarding claim 11, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1, in which the constraint prevents speculative control flow prediction caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction (see e.g. Bell para. [0020-5]).
Regarding claim 12, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1, in which the control flow predictor includes a branch history table with entries that include respective process identifiers and privilege levels (see e.g. Grocutt para. [0087], [0107-10]).
Regarding claim 13, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1, in which the control flow predictor includes a branch target buffer with entries that include respective process identifiers and privilege levels (see e.g. Grocutt para. [0087], [0107-10]).
Regarding claim 15, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1, in which the integrated circuit is configured to: update the currently executing process identifier and the currently executing privilege .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Grocutt, further in view of Kumar et al., US Patent Application Publication 2017/0123796 (hereinafter Kumar).
Regarding claim 8, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1.
Bell in view of Grocutt fails to explicitly teach in which the constraint prevents cache lines from being evicted and refilled in a cache and prevents generation of transactions on an interconnection of integrated circuit in response to cache misses caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction.
Kumar teaches preventing the eviction of cache lines through prefetching (see e.g. para. [0037]).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Grocutt, and Kumar wherein the constraint prevents cache lines from being evicted and refilled in a cache and prevents generation of transactions on an interconnection of integrated circuit in response to cache misses caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow 
Regarding claim 9, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1.
Bell in view of Grocutt fails to explicitly teach in which the constraint prevents cache lines prefetches caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction.
Kumar teaches preventing cache line prefetching (see e.g. para. [0037]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Vincent, and Kumar wherein the constraint prevents cache lines prefetches caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction. This would have provided a way of avoiding evicting more useful data such as discussed by Kumar (see e.g. para. [0037]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Grocutt, further in view of Gschwind et al., US Patent Application Publication 2015/0006855 (hereinafter Gschwind).
Regarding claim 14, Bell in view of Grocutt teaches or suggests:
The integrated circuit of claim 1.

Gshwind teaches using a return address stack predictor in a speculative prediction environment (see e.g. para. [0054], [0076]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Vincent, and Gshwind such that the control flow predictor includes a return address stack predictor with entries that include respective process identifiers and privilege levels. This would have provided a way of improving performance by fetching instructions ahead of time.



Claims 16-23, 28-32, 36-38, 40-45, 49-53, 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Vincent et al., US Patent 10,565,378 (hereinafter Vincent), further in view of Grocutt.
Regarding claim 16, Bell teaches:
An integrated circuit for executing instructions comprising: a control flow predictor with entries that include respective indications (see e.g. fig. 4, para. [0019-20]), wherein the integrated circuit is configured to: access the indication in one of the entries that is associated with a control flow instruction that is scheduled for execution (see e.g. fig. 4, para. [0019-20], a thread ID and branch level); determine, based on the indication, whether the entry of the control flow predictor associated with the control flow instruction is activated for use in a current process (see e.g. fig. 4, para. [0019-20], a thread ID and 
	Bell fails to explicitly teach wherein the indications are of whether the entry has been activated for use in a current process.
	Vincent teaches indicating whether processes are activated or permitted to run in a current environment (see e.g. col. 2 line 46 – col. 4 line 41).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell and Vincent such that the indications are of whether the entry has been activated for use in a current process. This would have reduced or prevented attacks such as discussed by Vincent to improve the security of the system.
Bell in view of Vincent fails to explicitly teach wherein each of the entries of the control predictor are configured to store prediction data that reflects history of results of execution of corresponding control flow instructions.
Grocutt teaches entries within a control flow predictor that are configured to store prediction data that reflects history of results of execution of corresponding control flow instructions (see e.g. para. [0132], branch predictor).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Vincent, and 
Regarding claim 17, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16, in which the indication includes a first process identifier, the integrated circuit includes a register storing a currently executing process identifier, and wherein the integrated circuit is configured to determine whether the entry of the control flow predictor associated with the control flow instruction is activated for use in the -30-current process by: comparing the first process identifier to the currently executing process identifier (see e.g. Bell fig. 4, para. [0019-20], a thread ID and branch level are used to compare against the allowed number of predictions for that thread ID); and responsive to a mismatch between the first process identifier and the currently executing process identifier, determining that the entry is not activated for use in the current process (see e.g. Bell fig. 4, para. [0019-20], a constraint on speculative branch predictions is made based on the comparison).  
Regarding claim 18, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16, in which the indication includes a first privilege level, the integrated circuit includes a register storing a currently executing privilege level, and wherein the integrated circuit is configured to determine whether the entry of the control flow predictor associated with the control flow instruction is activated for use in the current process by: comparing the first privilege level to the currently executing privilege level (see e.g. Bell fig. 4, para. [0019-20], a thread ID and branch level are 
Regarding claim 19, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16, in which the indication includes a flag that is set when the entry is activated for a current process and cleared when a process switch occurs, and wherein the integrated circuit is configured to determine whether the entry of the control flow predictor associated with the control flow instruction is activated for use in the current process by: checking the flag; and responsive to the flag being cleared, determining that the entry is not activated for use in the current process (see e.g. Vincent col. 11 lines 32-60).  
Regarding claim 20, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 19, in which the integrated circuit is configured to: clear all of the indications in the control flow predictor when the integrated circuit performs a context switch to a different process, or switches from a user process to an operating system, or switches from an operating system to a virtual machine hypervisor (see e.g. Vincent col. 6 lines 19-48).  
Regarding claim 21, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16, comprising: a register storing a currently executing process identifier; and a process history table with entries that include respective process identifiers and that are configured to be indexed using a process 
Regarding claim 22, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 21, in which the integrated circuit is configured to determine whether the entry of the control flow predictor associated with the control flow instruction is activated for use in the current process by: accessing a first process identifier in the process history table by indexing the process history table with the process history table index of the indication; comparing the first process identifier to the currently executing process identifier; and responsive to a mismatch between the first process identifier and the currently executing process identifier, determining that the entry is not activated for use in the current process (see e.g. Bell para. [0020-5], Vincent col. 2 line 46 – col. 4 line 41).  
Regarding claim 23, Bell in view of Vincent and Grocutt teaches or suggests:
23. The integrated circuit of claim 21, in which the process history table index can take a special value that does not correspond to an entry in the process history table, and the integrated circuit is configured to determine whether the entry of the control flow predictor associated with the control flow instruction is activated for use in the current process by: accessing the process history table index of the indication; comparing the process history table index to the special value; and based on the process history table index matching the special value, determining that the entry is not activated for use in the current process (see e.g. Bell para. [0020-5], a new thread ID used for finding/indexing history values).  
Regarding claim 28, Bell in view of Vincent and Grocutt teaches or suggests:

Regarding claim 29, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 28, in which the one of the entries that is associated with the control flow instruction is discarded (see e.g. Bell para. [0020-5], entries must be eventually discarded/overwritten in order to be written with new data).  
Regarding claim 30, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16, in which the constraint disables use of the one of the entries that is associated with the control flow instruction, and causes speculative execution to proceed based on a prediction for the control flow instruction, wherein the prediction is independent of data stored in the control flow predictor (see e.g. Bell para. [0020-5]).  
Regarding claim 31, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16, in which the constraint prevents changes in a microarchitectural state of the integrated circuit caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction (see e.g. Bell para. [0020-5]).  
Regarding claim 32, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16, in which the constraint prevents update of a cache caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction (see e.g. Bell para. [0023]).  

The integrated circuit of claim 16, in which the constraint prevents speculative control flow prediction caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction (see e.g. Bell para. [0020-5]).
Regarding claim 37, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16, in which the control flow predictor includes a branch history table with entries that include respective indications of whether the entry has been -34-activated for use in a current process (see e.g. Grocutt para. [0108], [0132]).  
Regarding claim 38, Bell in view of Vincent teaches or suggests:
The integrated circuit of claim 16, in which the control flow predictor includes a branch target buffer with entries that include respective indications of whether the entry has been activated for use in a current process (see e.g. Grocutt para. [0109], [0132]).
Claims 40-45, 49-53, 57-9 are rejected for reasons corresponding to those given above for claims 16-23, 28-32, 36-8.



Claims 24-26, 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Vincent and Grocutt, further in view of Zheng et al., US Patent 8,873,329 (hereinafter Zheng).
Regarding claim 24, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 23.

Zheng teaches using a circular buffer for a history table and clearing entries upon a reset if all entries are allocated (see e.g. col. 14 line 62 – col. 15 line 37).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Vincent, Grocutt, and Zheng such that the process history table is implemented as a circular buffer with N entries including respective process identifiers and privilege levels for the last N processes to be executed, wherein the process history table is updated when a current process is switched by writing a corresponding new process identifier and new privilege level in the entry at a next head of the circular buffer of the process history table, and the integrated circuit is configured to: responsive to wraparound update of the process history table that overwrites an entry of the process history table, reset, to the special value, all process history table indices in the control flow predictor. This would have ensured a usefulness of a history table such as discussed by Zheng (see e.g. col. 14 line 62 – col. 15 line 37).

The integrated circuit of claim 23.
Bell in view of Vincent and Grocutt fails to explicitly teach in which the process history table is implemented as a -32-circular buffer with N entries including respective process identifiers and privilege levels for the last N processes to be executed, wherein the process history table is updated when a current process is switched by writing a corresponding new process identifier and new privilege level in the entry at a next head of the circular buffer of the process history table, and the integrated circuit is configured to: responsive to wraparound update of the process history table that overwrites an entry of the process history table, reset, to the special value, process history table indices in the control flow predictor that point to the overwritten entry of the process history table.  
Zheng teaches using a circular buffer for a history table and clearing entries upon a reset if all entries are allocated (see e.g. col. 14 line 62 – col. 15 line 37).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Vincent, Grocutt, and Zheng such that the process history table is implemented as a -32-circular buffer with N entries including respective process identifiers and privilege levels for the last N processes to be executed, wherein the process history table is updated when a current process is switched by writing a corresponding new process identifier and new privilege level in the entry at a next head of the circular buffer of the process history table, and the integrated circuit is configured to: responsive to wraparound update of the process history table that overwrites an entry of the process history table, reset, to the 
Regarding claim 26, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 21.
Bell in view of Vincent and Grocutt fails to explicitly teach in which the process history table is implemented as a circular buffer with N entries including respective process identifiers and privilege levels for the last N processes to be executed, wherein the process history table is updated when a current process is switched by writing a corresponding new process identifier and new privilege level in the entry at a next head of the circular buffer of the process history table.  
Zheng teaches using a circular buffer for a history table (see e.g. col. 14 line 62 – col. 15 line 37).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Vincent, Grocutt, and Zheng such that the process history table is implemented as a circular buffer with N entries including respective process identifiers and privilege levels for the last N processes to be executed, wherein the process history table is updated when a current process is switched by writing a corresponding new process identifier and new privilege level in the entry at a next head of the circular buffer of the process history table. This would have ensured a usefulness of a history table such as discussed by Zheng (see e.g. col. 14 line 62 – col. 15 line 37).
.

Claims 27, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Vincent and Grocutt, further in view of Mukherjee et al., US Patent Application Publication 2019/0227804 (hereinafter Mukherjee).
Regarding claim 27, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16.
Bell in view of Vincent and Grocutt fails to explicitly teach in which the integrated circuit is configured to: responsive to validation of a prediction for the control flow instruction by the control flow predictor, update the indication of the entry that is associated with a control flow instruction to activate the entry for use in the current process.  
	Mukherjee teaches updating a prediction entry in response to an actual branch result (see e.g. para. [0005]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Vincent, Grocutt, and Mukherjee to: responsive to validation of a prediction for the control flow instruction by the control flow predictor, update the indication of the entry that is associated with a control flow instruction to activate the entry for use in the current process. This would have provided a way of improving the accuracy of later predictions to improve speed of the system. 
Claim 48 is rejected for reasons corresponding to those given above for claim 27.


Claims 33-34, 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Vincent and Grocutt, further in view of Kumar et al., US Patent Application Publication 2017/0123796 (hereinafter Kumar).
Regarding claim 33, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16.
Bell in view of Vincent and Grocutt fails to explicitly teach in which the constraint prevents cache lines from being evicted and refilled in a cache and prevents generation of transactions on an interconnection of integrated circuit in response to cache misses caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction.  
Kumar teaches preventing the eviction of cache lines through prefetching (see e.g. para. [0037]).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Vincent, Grocutt, and Kumar wherein the constraint prevents cache lines from being evicted and refilled in a cache and prevents generation of transactions on an interconnection of integrated circuit in response to cache misses caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction. This would have provided a way of avoiding cache pollution such as discussed by Kumar (see e.g. para. [0037]).
Regarding claim 34, Bell in view of Vincent and Grocutt teaches or suggests:

Bell in view of Vincent and Grocutt fails to explicitly teach in which the constraint prevents cache line prefetches caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction.  
Kumar teaches preventing cache line prefetching (see e.g. para. [0037]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Vincent, Grocutt, and Kumar wherein the constraint prevents cache line prefetches caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction. This would have provided a way of avoiding evicting more useful data such as discussed by Kumar (see e.g. para. [0037]).
Claims 54-55 are rejected for reasons corresponding to those given above for claims 33-34.


Claims 35, 39, 56, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Vincent and Grocutt, further in view of Gschwind et al., US Patent Application Publication 2015/0006855 (hereinafter Gschwind).
Regarding claim 35, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16, in which the constraint prevents update of speculative mechanisms.

	Gshwind teaches using a translation look-aside buffer in a speculative prediction environment (see e.g. para. [0162]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Vincent, Grocutt, and Gshwind wherein the speculative mechanism is a translation look-aside buffer caused by speculative execution based on a control flow prediction for the control flow instruction prior to validation of the control flow prediction. This would have improved address translation such as discussed by Gschwind (see para. [0162]).
Regarding claim 39, Bell in view of Vincent and Grocutt teaches or suggests:
The integrated circuit of claim 16.
Bell in view of Vincent and Grocutt fails to explicitly teach in which the control flow predictor includes a return address stack predictor with entries that include respective indications of whether the entry has been activated for use in a current process.
Gshwind teaches using a return address stack predictor in a speculative prediction environment (see e.g. para. [0054], [0076]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Bell, Vincent, Grocutt, and Gshwind such that the control flow predictor includes a return address 
Claims 56, 60 are rejected for reasons corresponding to those given above for claims 35, 39.


Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.
	Applicant argues a lack of teaching or suggestion of the amended “history of results” language.

	Examiner respectfully disagrees. Grocutt teaches entries within a control flow predictor that are configured to store prediction data that reflects history of results of execution of corresponding control flow instructions (see e.g. para. [0132], branch predictor).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183